OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                             AUSTIN




Honorable W. A. 'Bill" Bundy, Ohaimmn
B1oemosyI3Arynlvertigrtlngcoaittee
House of Reprseezatstivea
Austin, Texas
Desr Sir:




                                                  letter of Awrt   S,
                                                 6 depaeaiult touahing




                                          roaepted the




                       *ViWd      civil     at8tUtW   Of   %XW,   pl’OVid.0
                        lleotion OF appointmentby the Bow3 of'
                         t   of   l Sta te    horpitalr
                    8haJ.lelmt a mperintmndont


     the olaas of perron oonmltted to his ahmge.
    The term of offioo -11    be two pare, subject
     to removal 8~ the Board for Rood eauar)."
Honorable1. A. "Bill" Bundy, Page 2


          In Kno%, et al v. Johnmon, 141 9. Y. (2d) 698, vrit
rmfumad, It warnheld that the muperlntendentof a State hompltal,
appointedby the Board of Control purmuant to the provi8Iona of
ArtIole 691, SUPM, im UI offloer of tha.State of Texas; that
the Board of Control 18 purely an adrtnimtratlveagenoy of the
state Ooverrnmmntof leglmlatlvaoreatlan;and that the Board of
Control oannot affeot tha removal of muah offlaer exoept in oom-
plla.noevith the mandate of the ConatltutlonrequlrIng a trial
in a oourt of oompetant jurladiatl;onwith a judlaial detmaina-
tlon of whether good aaume exlmtm Tor muoh removal,
          There 11, of oourme, a dImtlnbtIonbetween thm m-oon-
mlderatlm of an appointmant to an offla?,,,and a ra~val from
euah offloe. 9he former arlmem whanthe oolleatlvebody In which
a paver of appointmnt  ham been vented axperlanaeaa ahango of
hm&rt vlth reapeot to Its meleotIoaand demirea to re-oonalder
and rescind the appoiatment. In the oars of a removal from ot-
floe, it im admIttad that the title to tha office ham vemtad In
the appointee and that ha ham antaa~d upon and rightfullyhold8
the office, the effort being to forfeit him title to the oftloe
and oumt hIm therefror.
             The great  velght of authority in the Unfted Statem 18
that an appointmentonoe made 18 mvoaable         and not aubjeot to
re-oonaideratlon.      It vam early demlazed in the oame of' Jtwtnwy
v. Madleon, 1 Craaah 137, 2 L. Ed. 608
             "8aae point of time mat be takan vhan
        the paver of the axeautlva over an offloer,
        not removable at him will, mat aeaae. Phat
        point of time mnmt be whe+xtha Conmtitutlonal
        povar of appoInWant ham been ueroimetl. And
        thlm power ham been exerolaed when tha lamt
        aot, raqulred from the puBon poeaeealng   the
        paver, haa been performed."
                The gene=1 rule 18 atatad In 8aofIald v. 8tarr, 78
Oonn.    636,    63 Atl.    512,   513:

             %a appointmnt of an oftloer, onoa made,
        cannot be revoked by the l ppolntlng paver, unleaa
        permlmmible under the power of M)BOVOL. Thla is
        true    oi   appointment   m mmtlmby a 8   e efemutive,
        an exxeoutiveboard, a oourt, or aY eglmlatIva
        body or board."
                                                                   262

HonorableM. A. "Bill" Bundy, Page 3


          In Coaler v. Tamer, 234 1. P. 9. 571, 580, it VM
maids
          "By the charter and ordInanoeabove refer-
     red to, the appointeesfor ammemaorm hold for a
     definite term. Upon taking the oath of orfloe,
     the title to the office vests in the appoInteea.
     Once the aat of appolntmmntIs perform&    the ap-
     pointee oompliea vith the requIrementaof a mtat-
     ute by taking him oath of offloe, him appointmant
     ia Irrmvomable."

          The same of State Ex rel v. Tyrrell, 158 Vim. 425, 149
y. X. 280, Annotated Cases 1916E, 270, Involved the appointment
zt;ty     attorney by the cop1l011 oounail purmuant to tha oity
       . With reference thereto, the Supremm Court of WIsoon&In
maid:
          “Moreover,after the mleatioa o? relator,
    aooeptanoe of the ofilce and qualIfIontIonby
    hia, the oounoll %d no power to reconsider
    and eleot another.

          It should be pointed out In this tionneotlonthat thm
umm of the tena "eleot' In Article 691, mapra, rather than the
vord "appolnt,"18 of no mIgnIfIoanoein the matter before us.
          In the oaae just mentioned, it w&a maid that thm Power
of the oounoll with rempeat $0 the appointaentvam the same whether,
the tern "elect" or "anoint was used, and that, althorrghthe
aharterused the term e&&t," the powervam In resllty an appoint-
ing paver. See also Congsr v. Ollrer, 32 Cal. 76.
            The.Kentuolcyaame of Board of Eduoatloa v. MaChemnmy,
235, Ky. 692, 32 s. Y. (26) 26, Involved the ration of the!board
in appolatlng   a county superintendenton April 5, 1930, for the
ton of one year beginn~ July 1, 1930. At a meeting of the
board held on June 7, 1930, the board attempted to resalnd it8
action takmn In April and to revoke the appointment. After reoog-
Illa that prospeative appointmentsto ofi'loe,     -do within a rea-
SOnab
   9 e tlm In advanoe of the time a vaoancy     will arise, are gen-
*rally deemed valid, the court maldc
         me a ** The board of eduaationham nothing
    to d0 with induoting Into off100 the psrmon chosen
    by it to be oounty mupmrlntmadmnt~ xtm fua%mtIon
Ronoreble#. A. "Bill" Bundy, Page 4


     is Nly     perforimedvhen It makes the oholoe.
     The muperintendentmerely takes the oath and
     ammu.Qtmm the duties of the office. I)l *,
     When a power 1s given and ham been exeralmed,
     and the rmpomltory of the paver ham no further
     aontrol over the aubjeat, except to remove the
     appointee for oaume, the appointingpaver is
     exhausted and mmy not be reaoneldered, IS the
     pover belongs to a board, Its aat is aom@ete
     when the meting ham adjourned.     What rmmmlnm
     to he done to complete the ocaupatioaof the
     office must be done by the appointee and not
     by the appofntlw paver. l l l. IlaOhemneyv.
     Sampson, 232 IQ. 395, 23 S. W. (26) 584; Grove v.
     rates, 219 Ky. 49, 292 9. W. 483. An appolnt-
     sent to offlae onoe eospleted is irrevocable.
     46 0. J. p. 954, 8 69. It Is omleted when
     the last aot of the appointing authority ham
     been acooqplimhed. Harburyv. Nadirnon,1
     Cranah, 137, 2 L. Ed. 60; People v. Caaneau,
     20 Oal. 5031 Btate v. Barbour, 53 Corm. 76, 22
     A, 686 55 &a. Rep. 65; State v. Starr, 78
     Cona. &36, 63 A. 5121 Speed v. Detroit, 97
     Hiah. 198, 56 I. W. 57Oj &tight v. Love, 39
     f. J. Lav, 14, affirmed 39 I. J. Law, 476, 23
     Am. Rep. 2341 Wltherrpoon v. State, 138 IUrns.
     310, 103 so. 134. An appointment,In some
     oamem, la held to beoome absolute vhea the
     result ham been aaoertal.ned  mnd announoed.
     State v. Starr, 78 Oonn. 636, 63 A. 512;
     Baker v. Cuahmn, 127 Ibaa, 1051 Garpenter
     v. Bprague, 45 R. I. 29, 119 A. 5611 Stat@
     v. Bmrbour, 53 Corm. 76, 22 A. 686, 55 Am.
     Rep. 65. ln othmrm, It 1s not ooqpleted
     until terminationof the me&inn at vhlah the
     appotitwnt la made. Allen v, iiorton# 94 Ark.
     405, 127 8. W. 450. l l “.*
            From the facts stated In your question, it appears that
the appolnmnt of the mupkrlntendentIn quertlon bra beon flnal-
15 Oowpleted. There r-ins      nothing elre to be don, by the Board
 Of Control. The appointeeham aooepted the appointment, tmken
 the ocrth of office, end mmdr the roquisltebond. He avaltm only
 the arrival of September 1, 1941, to eatep upon the term of of-
 floe for vhiah he vam appointed. And the terms of office   of the
members of the appointing  power, the Board of Control, vill ex-
tend beyong   this   date,
mnonble   M. A. %ll"   Bandy, page 5


          Under theme S8ot8, It 18 thm opinion of thla depart-
-t   that the appointrantof muoh muperintendeat18 Irrevoaable
and that the Board 0s Control 18 without legal authority to re-
monmlderits aotlon, remaind the appointmoatmade, and appoint
an&her superintendent.
                                           Yours    very     trul+
                                       ATTOHURY    @EUERAL    OF TXA8